



Exhibit 10.12


Amendment to the
Cullen/Frost Bankers, Inc.
2015 Omnibus Incentive Plan




WHEREAS, Cullen/Frost Bankers, Inc. (“Company”) maintains the 2015 Omnibus
Incentive Plan, initially effective as of April 30, 2015, as amended from time
to time (“Plan”);
WHEREAS, pursuant and subject to Article 21 of the Plan, the Board of Directors
(the “Board”) of the Company is authorized to amend the Plan.
NOW THEREFORE, in accordance with the provisions of Article 21, the Plan is
hereby amended, effective as of the date this amendment is approved by the
Board, in the following respect:
1.
Section 22.2 of the Plan is amended in its entirety to read as follows:



22.2    Tax Withholding.


(a) Maximum Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, up to the
maximum statutory amount to satisfy applicable federal, state and local tax
withholding requirements, domestic or foreign, with respect to any taxable event
arising as a result of this Plan.


(b) Share Withholding. With respect to withholding required upon the exercise of
Options or SARs, upon the lapse of restrictions on Restricted Stock, upon the
settlement of Restricted Stock Units, or upon the achievement of performance
goals related to Performance Share Units, or any other taxable event arising as
a result of an Award granted hereunder (collectively referred to as “Share
Payment”), the Company, in its discretion, may withhold from a Share Payment the
number of Shares having a Fair Market Value on the date the withholding is to be
determined equal to up to the maximum statutory withholding requirement.


* * * * * * * * * * * *
IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized officers as of the effective dates provided herein.
Cullen/Frost Bankers, Inc.


By:     /s/ Stanley E. McCormick, Jr.
Executive Vice President
Corporate Counsel and Secretary


January 26, 2017





